Citation Nr: 1608794	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for leukopenia.

2.  Entitlement to service connection for uveitis, to include as directly related to service, or alternatively, as secondary to leukopenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2008 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was previously before the Board in November 2014.  The Board denied entitlement to service connection for leukopenia and for uveitis.  See Board decision of November 2014.  In October 2015, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by which the Board's November 2014 rating decision was vacated on the basis that the Board erred in failing to provide a sufficient statement of reasons and bases for its findings and conclusions.  The case was remanded to the Board for further proceedings as outlined in the JMR.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

Having reviewed the electronic record, the Board is aware that the Veteran has perfected appeals of (1) a November 2013 rating decision that denied service connection for a right hip condition (see VA Form 9 of September 2015) and (2) a July 2015 rating decision that continued a 0 percent evaluation of a service-connected scar on the left shoulder (see Veteran's filing of December 2015).  These appealed issues have not yet been certified to the Board by the agency of original jurisdiction (AOJ).  While such certification is not a jurisdictional requirement, the Board declines to exercise jurisdiction over these two issues at this time, as doing so might deprive the Veteran of his right to representation at all stages of an appeal.  See 38 C.F.R. §§ 19.35, 20.600 (2015).  The Board notes that the Veteran stated in connection with his VA Form 9 appeal of September 2015, "I am in the process of contacting [a veterans service organization] to assist me with this matter to help me state my case better."  The certification process will notify the Veteran and his representative that the AOJ has completed its action and that future correspondence, including argument regarding the relevant issues, should be directed to the Board, which has not taken place in this instance.  As such, the issues included in the appeals of September 2015 and December 2015 will be the subject of a subsequent Board decision following certification to the Board and proper notice to the Veteran of the certification.

The issues of service connection for scars of the left knee and left thigh, and for an increased rating for left lower extremity scars associated with residuals of left femur fracture to include status post left hip replacment have been raised by the record in statements of December 14, 2015, August 10, 2015, and April 14, 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for leukopenia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's currently diagnosed uveitis is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a uveitis disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting in full the claimed entitlement to service connection for uveitis, any error committed by VA with respect to the duty to notify or the duty to assist would be harmless error and need not be considered further.

Entitlement to service connection for uveitis

Legal criteria of service connection, generally

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A claimant may be granted service connection for any disease initially diagnosed after discharge if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection may be established on a secondary basis when the disability is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; (3) a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Secondary service connection may also be established for an otherwise non-service-connected disability that is aggravated by a service connected disability.  The claimant may be compensated for the degree of disability beyond that which existed prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination as to whether the requirements of service connection are met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Analysis

With respect to the first element of service connection, the Veteran has been diagnosed with uveitis of the left eye.  See December 2015 letter of Dr. R. R.; VA examination report of November 2009.  Therefore the Veteran has a current disability, and Hickson element (1) is met.

As for an in-service injury or disease, the Veteran's service treatment records show an abnormally low white blood cell count during military service.  See service treatment record of November 1989; and, the Veteran's separation examination of April 2001.  The Veteran was also treated during service when battery acid was thrown into his face.  See service treatment record of July 1982.  With injury during service having been shown, Hickson element (2) is satisfied.
The Board will next turn to the issue of nexus, the third element of service connection.  Pursuant to the Joint Motion for Remand approved by the Court, the parties agreed that a remand by the Court was warranted for the Board to discuss whether the Veteran's abnormal white blood cell count during service is associated with the Veteran's uveitis.  See Joint Motion for Remand at 2.  Following the Court's remand, a private medical opinion added to the record has provided a positive nexus opinion on this point.  See December 2015 letter of Dr. R.R.  The Veteran's private treating physician states that the Veteran's "uveitis is more likely than not caused or aggravated by his leukopenia which first manifested in service."  Id.  While the doctor referred to "leukopenia" in his assessment, the Board takes notice that leukopenia is defined as a "reduction in the number of leukocytes in the blood below about 5000 per mm³" and that a leukocyte is "called also white blood cell."  See Dorland's Illustrated Medical Dictionary at 1026, 1028 (32nd ed. 2012).  Thus, the medical opinion of Dr. R. R. links the Veteran's abnormal blood test results during service to his current uveitis condition.  There is no contrary medical opinion of record.  Indeed, a December 2008 medical opinion indicates that the Veteran's neutropenia (which is a form of leukopenia) contributed to his chronic uveitis.  As explained above, leukopenia is a low white blood cell count, which was shown in service.  As pointed out in the Joint Motion for Remand, the November 2009 VA examination report and the March 2010 addendum did not address whether the Veteran's lab findings of a decreased white blood cell count during service are related to his uveitis condition.  See Joint Motion for Remand at 2.

The Board acknowledges that uveitis was not diagnosed during the Veteran's military service.  A claimant may be granted service connection, however, for any disease initially diagnosed after discharge if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  That is, a grant of service connection for a condition may rest on a medically sound basis upon which to attribute the post-service finding of the condition to an injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here a private medical opinion attests to the fact that the Veteran's uveitis is caused by his leukopenia which first manifested during service.  See December 2015 letter of Dr. R.R.  With the third element of service connection having been met under the Hickson standard, service connection will be granted on a direct basis.

For the sake of clarity, the Board emphasizes that service connection is being granted in this case on a direct basis.  Therefore, it is not necessary for the Board to undertake an analysis of possible service connection on a secondary basis, and it is irrelevant for purposes of this issue whether or not the Veteran is service-connected for a leukopenia disability.  See Wallin, supra.  As outlined above, the abnormal, in-service laboratory findings with respect to the Veteran's blood can reasonably be considered an in-service incurrence of an injury, regardless of whether leukopenia itself is classified as a disease or whether the Veteran is currently service-connected for leukopenia.

ORDER

Entitlement to service connection for uveitis is granted.


REMAND

A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Board has determined that an additional medical examination and opinion addressing the etiology of the Veteran's leukopenia must be obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Following the Court's remand to the Board pursuant to the Joint Motion for Remand, the Veteran submitted additional evidence and argument.  See Veteran's filing of February 2016; December 2015 letter of Dr. R.R.  The Veteran argues that "leukopenia is a recognized clinical diagnosis" and that "it is acceptable for insurance billing."  In this regard, the Veteran references the fact that the 10th revision of the International Statistical Classification of Diseases and Related Health Problems (ICD-10) lists leukopenia as an "approximate synonym" for the disorder of decreased white blood cell count.  The Veteran further analogizes leukopenia to medical conditions recognized under VA law, such diabetes and hypertension, that are arguably diagnosed based on "strictly a laboratory finding" and "to the exclusion of any consideration of symptoms or complications."  Id.  The November 2009 VA examiner was unable to consider the Veteran's argument and citation of a medical rating code that lists leukopenia.   The Board will order a new VA medical review of the file, in which a VA medical examiner can consider this new evidence and attempt to resolve any contrary understandings of whether leukopenia represents merely a laboratory finding or a medical condition.

The VA examiner will also have the opportunity to address the assertion made by the Veteran's private physician that the Veteran's "neutropenia is reflective of bone marrow damage" and the implication that the bone marrow damage was caused by the Veteran's exposure at some point to "chemicals" and "depleted uranium."  See December 2015 letter of Dr. R. R.

Furthermore, the Board must ensure that a VA examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, the Board concludes that the November 2009 VA opinion is not adequate for evaluation purposes.  Specifically, clarification is needed as to the following aspects of the November 2009 examination report.  While the examiner made a diagnosis of "chronic leukopenia" and listed the status of the "disease" as "active," the examiner went on to state in the rationale for his negative nexus opinion that "there is no objective clinical evidence suggesting the presence of a chronic disease manifested by chronic leukopenia/neutropenia."  These apparently contradictory statements call into question whether the examiner made a finding of a current disability.

It is also unclear why the examiner has not characterized the Veteran's leukopenia as a disease when the examination report itself finds that the Veteran's diagnosed leukopenia has had a "significant" occupational effect, causing "weakness or fatigue" and "increased absenteeism."  Also noted are various problems in usual daily activities, such as a "moderate" impact on chores, shopping, and traveling, and a "severe" impact on exercise and recreation.  In short, the examiner's viewpoint that the Veteran's leukopenia is only a laboratory finding and not a disease seems to be at odds with the various physical limitations associated with his leukopenia.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who have treated him for his leukopenia.   After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, records cannot be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, forward the Veteran's file to a physician for review and submission of an opinion.

Based on a review of the claims folder, the examiner must render an opinion as to: 

a) whether it is at least as likely as not (i.e., probability of 50 percent or greater) that leukopenia is considered by the medical profession, in and of itself, to be a disability, as opposed to a laboratory finding and/or risk factor for other diseases;

b) if leukopenia is a disability in and of itself, whether it is at least as likely as not that his current leukopenia disability is related to his military service, to include his low white blood cell count (leukopenia) findings in service.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, the term means that the medical evidence both for and against a conclusion is evenly divided such that to find in favor of a certain conclusion is as medically sound as to find against it/

Review of the entire file is required; however, attention is invited to: the Veteran's own account of the onset and history of his experienced symptoms; the November 1989 service treatment record finding an abnormally low white blood cell count; the Veteran's arguments that: "leukopenia is a recognized clinical diagnosis" and that "it is acceptable for insurance billing."  In this regard, the Veteran references the fact that the 10th revision of the International Statistical Classification of Diseases and Related Health Problems (ICD-10) lists leukopenia as an "approximate synonym" for the disorder of decreased white blood cell count.  

The examiner must provide the underlying reasons for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


